     Case 2:20-cv-01853-JAM-KJN Document 4 Filed 10/15/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CRAIG DOUGLAS ALLEN,                             No. 2:20–cv–1853–JAM–KJN PS

12                        Plaintiff,                   ORDER

13             v.                                      (ECF No. 3)

14    CITRUS HEIGHTS POLICE DEPT., et al.,
15
                          Defendants.
16

17
              On September 18, 2020, the magistrate judge filed findings and recommendations (ECF
18
     No. 3), which were served on the parties and which contained notice that any objections to the
19
     findings and recommendations were to be filed within fourteen (14) days. No objections were
20
     filed. Accordingly, the court presumes that any findings of fact are correct. See Orand v. United
21
     States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are
22
     reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.
23
     1983).
24
              The court has reviewed the applicable legal standards and, good cause appearing,
25
     concludes that it is appropriate to adopt the findings and recommendations in full. Accordingly,
26
     IT IS HEREBY ORDERED that:
27
        1. The findings and recommendations (ECF No. 3) are ADOPTED IN FULL;
28
                                                       1
     Case 2:20-cv-01853-JAM-KJN Document 4 Filed 10/15/20 Page 2 of 2


 1     2. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is DENIED;
 2     3. Plaintiff shall pay the applicable filing fee on a monthly payment plan, at $50 per month,
 3        due on the first of each month starting November 1, 2020. After plaintiff has satisfied the
 4        filing fee of $400, the clerk of the court shall issue the appropriate service documents and
 5        scheduling orders; and
 6     4. Plaintiff is informed that a failure to timely pay the filing fee by the first of each month, or
 7        timely request an extension of time to do so, may result in dismissal of the action pursuant
 8        to Federal Rule of Civil Procedure 41(b).
 9

10   DATED: October 14, 2020                         /s/ John A. Mendez
                                                     THE HONORABLE JOHN A. MENDEZ
11                                                   UNITED STATES DISTRICT COURT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
